DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,519,624. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current claims and the patented claims disclose seabed plow chassis with an elongated member, a tool end, a skid, moldboards, a blade, a crossbar and skid supports, a transition surface to contact a fulcrum on a vessel and appropriate weights to resist roll.

Claims 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,323,383. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current claims and the patented claims disclose a method of clearing boulders utilizing a plow having a skid and port and starboard moldboards by releasing the plow about a fulcrum on the vessel, utilizing multiple passes to achieve the desired trench width and utilizing a tow line to control the plow.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 discloses that the first end of the elongated member defines an aft end of the elongated member, however, the first end appears to be the front of the elongated member, so designating the front of the elongated member the “aft” results in clarity issues.  The claim will be examined as best understood.  Correction for clarity required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina (5,462,389) in view of Grinsted et al. (4,802,793).

Regarding claim 1, Messina discloses a seabed-plow chassis, comprising:
A substantially unitary, elongated member (32), comprising:
A substantially linear longitudinal axis
A bottom surface
A first end disposed at one end of the substantially linear longitudinal axis
A second end disposed at an opposite end of the substantially linear longitudinal axis
A skid (31) mounted to the first end, the skid configured to support the first end of the elongated member above a seabed and capable of pushing boulders outward from a path traveled by the skid
A tool (10) mounted to the elongated member toward the second end and the tool comprising a curved portion (16)
A tow connection (35) connected to the first end

While Messina discloses the invention as described above, it fails to disclose that the tool portion extends outwardly from the elongated member.  Like Messina, Grinsted also discloses a seabed plow chassis.  Unlike Messina, Grinsted discloses that the digging tool can include outwardly extending curved moldboards (18,20) to guide large debris and rocks out of the formed trench.  Messina discloses soil diverter/curved portion (16).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include further outwardly extending tool portions/moldboards in Messina as taught by Grinsted to aid in opening the excavated trench as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) since Messina already discloses the desirability of diverting soil from the trench.  The larger moldboards of Grinsted would increase this ability.


Regarding claim 2, the combination discloses that the first end of the elongated member (32) defines a leading edge of the chassis, the tool is mounted to the second end of the elongated member in a trailing relationship to the skid and the curved portion of the tool comprises a moldboard configured to clear boulders pushed by the skid further outward from a path on the sea bed as the skid leads the tool along the path. 


Regarding claim 3, the combination discloses that the moldboard further comprises a first moldboard extending from a first side of the elongated member and a second 

Regarding claim 4, the combination discloses that the first end of the elongated member defines an end of the substantially unitary, elongated member, the tool comprises a blade (13) operatively connected to and spanning a predetermined portion of a bottom edge of the curved portion of the tool, the blade comprising, a rear apex and a passage at its rear apex (passage between moldboards taught by Grinsted – column 5, lines 59-63), the curved portion of the tool sized and oriented to span a predetermined dimension of a trench, the curved portion of the tool further configured to cooperatively interact with the blade to sequentially collect, funnel inward, and release spoil lying outside of the trench downward into the trench as the blade and the curved portion of the tool lead the skid along the seabed and wherein the skid is configured to straddle the predetermined dimension of the trench.

Regarding claim 5, the combination discloses that the skid comprises a crossbar (unnumbered – Figure 3) mounted at the first end of the chassis, the crossbar comprising a first end and a second end, a first skid post connected to the first end of the crossbar, a first ski connected to a bottom of the first skid post, a second skid post connected to the second end of the crossbar and a second ski connected to a bottom of the second skid post (Messina – column 3 lines 60-61).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina (5,462,389) in view of Grinsted et al. (4,802,793) as applied to claim 1 above and further in view of Rowley (6,061,932).

Regarding claim 6, the combination of Messina and Grinsted discloses the invention as described above including a towline connection.  It fails to disclose a tow bar extending laterally from the elongated member with multiple tow line connections arranged symmetrically along the tow bar.  Like the combination, Rowley also discloses a seabed plow chassis with a tow line connection on the front portion thereof.  Unlike the . 


Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the appropriate Terminal Disclaimer(s) are submitted.

Claims 16-22 are allowed if the appropriate Terminal Disclaimer(s) are submitted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671